I cannot agree with the opinion prepared by Mr. Justice BARNS in the above case. Although Supreme Court Rule 34 may authorize the review of a contempt order by interlocutory certiorari, I am of opinion that such remedy is not exclusive, but is concurrent with, the remedy afforded by habeas corpus.
The petitioner before us has elected to proceed by habeas corpus, the writ has been issued, and the respondent has made his return. The controversy, therefore, is ripe for a decision upon the merits. *Page 119 
Having elected to test the order complained of by habeas corpus, the petitioner has the burden of showing the illegality of his detention. See McCall v. Lee, 66 Fla. 14, 62 So. 902. He has failed to sustain the burden. He should therefore be remanded.
BUFORD and ADAMS, JJ., concur.